Citation Nr: 1648227	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder as secondary to a service-connected traumatic brain injury (TBI) with post-concussive headaches.
 
2.  Entitlement to service connection for a throat disorder, to include as secondary to a service-connected TBI with post-concussive headaches and memory loss and to service-connected hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to October 1968 in the United States Navy.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In April 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In April 2015, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with VBMS.  

The record includes additional VA and private medical evidence, after certification of the appeal in February 2015.  However, in May 2015 and November 2016 statements, the Veteran, through his representative, waived his right to have the RO initially consider this evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).   

Finally, the Board sees that, according to VBMS and the VA's Veterans Appeals Control and Locator System (VACOLS), the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), service connection for depression and anxiety, and an increased for post-concussive headaches associated with the Veteran's TBI have been perfected to the Board (in May 2016) and certified to the Board (in December 2016).  Certification of issues on appeal by the Agency of Original Jurisdiction (AOJ) is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35 (2016).  Regardless, the Board also sees that in the May 2016 VA Form 9 for this issue, the Veteran requested a Board videoconference hearing.  VACOLS, as well as a December 2016 appeal certification worksheet on VBMS, further indicate that the RO has already acknowledged the Veteran's hearing request and has placed the Veteran in line to schedule him for his hearing for these three issues.  Therefore, although these three issues have been certified to the Board, they are not yet ripe for appellate review, and rather will be processed after the videoconference hearing occurs.  As such, the issues of entitlement to service connection for PTSD, service connection for depression and anxiety, and an increased for post-concussive headaches associated with the Veteran's TBI remain under the jurisdiction of the RO at this time.

The issue of service connection for a throat disorder, to include as secondary to a service-connected TBI with post-concussive headaches and memory loss and to service-connected hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

The Veteran has an insomnia disorder proximately due to or the result of his service-connected TBI with post-concussive headaches.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has an insomnia disorder secondary to his service-connected TBI with post-concussive headaches disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), (d).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The VCAA applies to the instant secondary service connection claim for a sleep disorder.  However, the Veteran was provided adequate VCAA notice for this issue in September 2011, December 2011, January 2012, July 2012, August 2012, June 2014, and March 2016 letters.  

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the sleep disorder issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the issue of entitlement to secondary service connection for a throat disorder, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for this particular service connection issue is not required at this time.  

II.  Secondary Service Connection for a Sleep Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

With regard to secondary service connection, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service or a service-connected disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8°Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying rheumatic fever.  38 C.F.R. § 3.159(a)(1); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

In determining whether secondary service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran contends that he has a sleep disorder (insomnia) proximately due to or the result of headaches from his service-connected TBI.  Both the Veteran and his wife have testified that he frequently wakes up at night due to pain from headaches associated with his service-connected TBI.  This limits his ability to get a full night's rest.  He does not remember when precisely the sleep problems began.  See August 2011 Veteran's statement; December 2011 claim; July 2013 representative statement; April 2015 Travel Board hearing testimony at pages 10-20.  As noted, the Veteran is already service-connected for post-concussive headaches and memory loss associated with his service-connected TBI.  

Upon review of the evidence of record, the Board finds that service connection for a sleep disorder (insomnia) as secondary to his service-connected TBI with post-concussive headaches is warranted. 

The first and most fundamental requirement for any service-connection claim, on either a direct or secondary basis, is the existence of a current disability.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed by VA medical personnel with an "insomnia disorder, unspecified."  This diagnosis is frequently listed as an active problem in VA treatment records.  See December 2012 VA NWI polytrauma clinic visit; December 2012 VA physical therapy consult; December 2012 VA TBI consult; September 2013 VA primary care outpatient note; November 2013 VA examination.  As a lay person, the Veteran and his spouse have also competently and credibly described his frequent symptoms of insomnia and sleep problems.  Barr, 21 Vet. App. at 308.  Thus, the evidence clearly reveals a current sleep disorder - insomnia, unspecified. 

In addition, the Veteran has already been service-connected for an underlying TBI that occurred sometime in 1968 during active service in the Navy.  The Veteran has reported that sometime in 1968, while waiting for a bus, he was attacked close to his assignment at Alameda Naval Air Station in Oakland, California.  He indicates the attack was a random, racially motivated attack.  He was struck on the back of the head by several other individuals.  He was knocked unconscious.  He was hospitalized for 2-3 days in a civilian hospital, followed by a two-week period of hospitalization in a military hospital.  Both sets of in-service records are unavailable.  The Veteran has repeatedly stated he has little to no memory of the attack and the subsequent hospitalization.  However, a June 1968 STR did confirm the Veteran had sutures removed for a forehead laceration at that time.  Service personnel records (SPRs) also document that the Veteran was stationed for active duty at the U.S. Naval Air Station Alameda, California at various times in 1967 and 1968.  Moreover, the RO has assessed that the description of the in-service TBI was credible.  Thus, the Veteran has already been service-connected for the in-service TBI with residuals of memory loss and post-concussive headaches.  This fact is not in dispute.  

Therefore, due to the verified and service-connected underlying TBI, the Board has specifically considered the provisions 38 C.F.R. § 3.310(d).  Under 38 C.F.R. § 3.310(d), in a veteran who has a service-connected TBI, the following shall be held to be the proximate result of the service-connected TBI, in the absence of clear evidence to the contrary: (i) Parkinsonism, including Parkinson's disease, following moderate or severe TBI; (ii) Unprovoked seizures following moderate or severe TBI; (iii) Dementias of the following types: presenile dementia of the Alzheimer type, frontotemporal dementia, and dementia with Lewy bodies, if manifest within 15 years following moderate or severe TBI; (iv) Depression if manifest within 3 years of moderate or severe TBI, or within 12 months of mild TBI; or (v) Diseases of hormone deficiency that result from hypothalamo-pituitary changes if manifest within 12 months of moderate or severe TBI.  Thus 38 C.F.R. § 3.310(d)(1) entails presumptive service connection for the above disabilities.

In the present case, the Veteran's current sleep disorder (insomnia) is not listed under 38 C.F.R. § 3.310(d)(1) as one of the presumptive conditions associated with a TBI injury.  However, secondary service connection may also be awarded under 38 C.F.R. § 3.310(d)(2) for any condition not meeting the above criteria, under the generally applicable provisions of service connection.  This would entail non-presumptive service connection, established by the evidence of record.  Therefore, the Board will consider the Veteran's current sleep disorder (insomnia) on a non-presumptive basis as well.  

The determination of the severity level (mild, moderate, or severe) of the underlying TBI is based on the TBI symptoms at the time of the injury or shortly thereafter. The TBI does not have to meet all the criteria listed under a certain severity level in order to classify the TBI at that severity level.  If a TBI meets the criteria in more than one category of severity, then the TBI should be ranked at the highest level in which a criterion is met, except where the qualifying criterion is the same at both levels.  38 C.F.R. § 3.310(d)(3). 

A TBI is mild in severity if there is normal structural imaging, loss of consciousness for up to 30 minutes, alteration of consciousness or mental statement for a moment to up to 24 hours, post-traumatic amnesia for up to a day, and a Glasgow Coma Scale ranging from 13 to 15.  A TBI is moderate in severity if there is normal or abnormal structural imaging, loss of consciousness from 30 minutes to less than 24 hours, alteration of consciousness or mental state for more than 24 hours, post-traumatic amnesia from one to 7 days, or Glasgow Coma Scale from 9-12.  A TBI is severe if there is normal or abnormal structural imaging, loss of consciousness for more than 24 hours, alteration of consciousness or mental state for more than 24 hours, post-traumatic amnesia for more than 7 days or a Glasgow Coma Scale of 3-8.  See 38 C.F.R. § 3.310(d)(3).

The resultant disabling effects of a TBI event beyond those that follow immediately from the acute injury to the brain are known as TBI residuals or TBI sequelae.  The signs and symptoms of TBI residuals can be organized into the three main categories of physical, cognitive, and behavioral / emotional residuals for evaluation purposes. TBI residuals can resolve in a short period of time, persist chronically or permanently, or may also have a delayed onset.  Notably, "sleep disturbance" is listed as an example of a known TBI residual, in the "physical" residual category in a VA table contained in the Live Manual.  See M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section G, Topic 2, Block d (change date September 29, 2016).

With regard to secondary service connection, there is some probative medical and lay evidence of record that demonstrates that the Veteran's current insomnia disorder is proximately due to or the result of his service-connected TBI with post-concussive headaches.  38 C.F.R. § 3.310(a), (d)(2); Velez v. West, 11 Vet. App. 148, 158 (1998).  Initially, it is noted that the Veteran's in-service 1968 TBI injury was "moderate" to "severe" due to loss of consciousness for more than 24 hours, alteration of consciousness or mental state for more than 24 hours, and post-traumatic amnesia for more than 7 days.  See 38 C.F.R. § 3.310(d)(3).  As to evidence of a secondary nexus to service-connected headaches from the in-service TBI, a December 2012 VA TBI consult assessed "very severe" sleep disturbance partially due to headaches, which wake the Veteran up at night.  A January 2013 VA psychology addendum noted the Veteran's complaints of dizziness, memory loss, and headaches that interfere with sleep and work, all of which stem from his in-service TBI in 1968.  The Veteran added he had difficulty falling and staying asleep, getting approximately two hours of sleep at a time before waking up.  A January 2013 VA polytrauma telephone encounter note documented that if the Veteran gets a headache during the night, it wakes him up at 4:00am, and he is awake for the rest of the night.  Finally, a January 2016 Platte Valley Medical Group treatment record assessed the Veteran with migraine headaches that sometimes awake the Veteran from his sleep.   

Accordingly, secondary service connection for an insomnia disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board emphasizes that it is granting secondary service connection for an insomnia disorder (sleep disorder) on the basis that it is the direct result of service-connected post-concussive headaches associated with the Veteran's TBI disability, as opposed to aggravation.   


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for an insomnia disorder (a sleep disorder) as secondary to a service-connected TBI with post-concussive headaches, is granted.


REMAND

However, before addressing the merits of the service connection issue for a throat disorder, to include on a secondary basis, the Board finds that additional development of the evidence is required.

First, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the Veteran has not been provided adequate VCAA notice for the issue of secondary service connection for a throat disorder.  He has contended that his throat problems are secondary either to his service-connected TBI or his service-connected hearing loss.  The RO did send the Veteran earlier VCAA notice letters addressing direct service connection, but these letters did not advise him of the evidence necessary to substantiate a claim for secondary service connection.  See 38 C.F.R. § 3.310.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for this secondary service connection issue for a throat disorder.  

Second, at the April 2015 Travel Board hearing, the Veteran raised a new theory of entitlement for his throat disorder issue - specifically, he alleged that cochlear implants for his service-connected hearing loss have caused or aggravated a current throat disorder.  Although the Veteran was provided earlier July 2012 and November 2013 VA examinations and opinions for his throat disorder, these examinations did not address this subsequently raised theory of entitlement.  Therefore, the Veteran must be scheduled for a VA examination and opinion to determine the likely etiology of any current throat disorder, on the basis of being secondary to service-connected hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Robinson v. Mansfield, 21 Vet. App. 545 (2008).  See also 38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.159(c)(4)(i).  The new VA examination must address both the causation and aggravation facets of the secondary service connection claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient if it did not clearly encompass a discussion of aggravation).  

Third, as the appeal is already being remanded for other reasons, the Board sees the Veteran's VA treatment records on file from the Omaha, Nebraska VA healthcare systems date to October 2016.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a notice letter to the Veteran in connection with his claim for secondary service connection for a throat disorder.  This letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b).  Specifically, this letter should notify him of the evidence necessary to substantiate the throat disorder claim on a secondary basis.

2.  The AOJ should obtain VA treatment records from the Omaha, Nebraska VA healthcare system dated from October 2016 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file.

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's current throat disorder(s).  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) In addition to his currently diagnosed maxillary and frontal sinusitis, does the Veteran have any other current diagnosis for a throat disorder?  

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current maxillary and frontal sinusitis or any other throat disorder is caused by, proximately due to, or the result of his service-connected hearing loss?

(c) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current maxillary and frontal sinusitis or any other throat disorder is aggravated by or worsened by his service-connected hearing loss?

(d) In rendering the above opinions, the VA examiner should consider and address the following evidence:

(i) The Veteran contends that he has a chronic throat condition (described as soreness and difficulty swallowing), which is caused or aggravated by his cochlear implants for his service-connected hearing loss.  He describes his throat irritation being caused or worsened by drainage from his ear into his throat, due to his cochlear implants for his hearing loss.  See April 2015 Travel Board hearing testimony at pages 3-9.  

(ii) Service treatment records (STRs) document that the Veteran was noted to have preexisting tonsillitis and preexisting sinusitis at enlistment into service in September 1965.  A November 2013 VA examiner opined that these preexisting disabilities were not aggravated beyond their normal progression during his active service, to include by his in-service TBI. 

(iii) Post-service, a July 2012 VA esophageal examiner assessed that the Veteran's current stomach problems (GERD or heartburn) did not begin during service and were not caused or aggravated by his in-service tonsillitis, because his reflux stomach symptoms are not the same as his throat / upper respiratory problems.   

(iv) Post-service, the impression of February 2011 and March 2011 and April 2011 private ENT physician reports, after complaints of sore throat from the Veteran, was right serous otitis media status post right myringotomy and probable sinusitis, in addition to pharyngitis.   A December 2011 private MRI of the head revealed bilateral mastoiditis.  A November 2012 VA pharmacy outpatient note - indicated anaphylaxis: "throat closes up" with multiple food items, may consider an EpiPen.  A December 2012 VA TBI consult noted dysphagia with mucus, and a history of frequent heartburn.  A January 2013 VA nutrition dietetics consult documented the Veteran at night has a hard time swallowing and has extra mucus in his throat.  A July 2013 private ENT physician assessed left cerumen impaction cleaned under the microscope and right eustachian tube dysfunction.  A November 2013 VA examiner diagnosed maxillary and frontal sinusitis.  A March 2015 VA care management note recorded the Veteran will take OTC medication as needed for his sore throat.  

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the throat disorder claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the remaining issue on appeal of entitlement to service connection for a throat disorder, to include as secondary to a service-connected TBI with post-concussive headaches and memory loss and to service-connected hearing loss.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


